FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                            May 3, 2019
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 18-3194
                                                  (D.C. Nos. 2:16-CV-02567-CM &
 DEMETRIUS R. HARGROVE,                                2:98-CR-20033-CM-2)
                                                              (D. Kan.)
       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before us on the Motion of the United States for Summary

Affirmance. The United States moves for summary affirmance based on this court’s

recent published decision in United States v. Pullen, 913 F.3d 1270 (10th Cir. 2019),

en banc rev. denied April 15, 2019, and the court’s earlier decision in United States

v. Greer, 881 F.3d 1241 (10th Cir. 2018). While the appellant does not dispute that

Greer and Pullen control the outcome of this appeal and does not contest summary



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
affirmance of the district court’s judgment, he reserves the right to petition the

United States Supreme Court for further review.

       In light of the foregoing, the abatement of proceedings in this appeal is lifted,

and the appellee’s motion for summary affirmance is granted. The judgment of the

district court is affirmed.


                                            Entered for the Court
                                            Per Curiam




                                            2